                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

WALTER LAMAR,                                 )
                                              )
                       Petitioner,            )
                                              )
v.                                            )       Case No. CIV-19-358-PRW
                                              )
RICK WHITTEN, Warden,                         )
                                              )
                       Respondent.            )

                                             ORDER

       On April 23, 2019, United States Magistrate Judge Gary Purcell issued a Report and

Recommendation in this action. The Magistrate Judge recommended that Petitioner’s motion for

leave to proceed in forma pauperis (Dkt. 2) be denied and the action be dismissed without

prejudice unless Petitioner paid the full filing fee by May 13, 2019. Petitioner was advised of his

right to object to the Report and Recommendation by May 13, 2019. A review of the file reveals

that while Petitioner has filed no objection, he paid the filing fee on May 7, 2019.

       Accordingly, upon de novo review, the Court:

       (1)     ADOPTS the Report and Recommendation (Dkt. 6) issued by the Magistrate Judge
               on April 23, 2019;

       (2)     DENIES Petitioner’s motion to proceed in forma pauperis; and

       (3)     RECOMMITS this action to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED this 10th day of May, 2019.
